Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on 04/23/2021 ("04-23-21 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-23-21 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY PANEL HAVING SECOND SUBSTRATE WITH BARRIER STRUCTURE FOR DEFINING OPEN SPACES THAT ADJOIN ADHESIVE LAYER

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claim 3 is indefinite, because it is unclear what the metes and bounds of "a bottom portion disposed on the second substrate" are as the second substrate includes a barrier structure portion.
	Claims 4-8 are indefinite, because they depend from the indefinite claim 3. 
	Claim 16 is indefinite for the same reason that claim 3 is indefinite.
	Claims 17-20 are indefinite, because they depend from the indefinite 
claim 16. 
	
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2020/0251688 A1 to Chung et al. ("Chung").
Figs. 1 and 4 of Chung have been provided to support the rejection below: 	

    PNG
    media_image2.png
    261
    334
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    173
    412
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    399
    351
    media_image4.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (open spaces OSs)][AltContent: arrow][AltContent: textbox (second substrate S2)][AltContent: ]
    PNG
    media_image5.png
    386
    482
    media_image5.png
    Greyscale


	Regarding independent claim 1, Chung teaches a display panel comprising:
	a first substrate 110 (para [0073] - "As shown in Fig. 2, the display device may include a first substrate 100, a second substrate 300 facing the first substrate 100."; para [0088] - "The first substrate 100 may include a first base 110") including a display area DA and a non-display area NDA (para [0073] - "The non-display area NDA may be disposed outside the display area DA to surround it.") surrounding the display area DA;
	a light emitting diode ED1, ED2 and/or ED3 (para [0088] - "organic light-emitting elements ED1, ED2 and ED3") disposed in the display area DA on the first substrate 110;
	an adhesive layer OC (para [0165] - "For example, the organic material may include a cardo-based resin, a polyimide-based resin, an acrylic-based resin, a siloxane-based resin, and/or a silsesquioxane-based resin.") covering the display area DA and the non-display area NDA on the first substrate 110; and
	a second substrate S2 (para [0115] - "The second substrate 300 may include a second base 310." Fig. 4 has been annotated to show the extent of "a second substrate.") bonded to the first substrate 110 by the adhesive layer OC,
	wherein the second substrate S2 includes a barrier structure portion PS1, PS2, 341, 343, 345 (para [0115] - "The second substrate 330 may include a second base 310, a light-blocking member 320, color filters 331, 333 and 335, wavelength conversion patterns 341 and 343, a light transmission pattern 345, a planarization layer OC, and capping layers PS1, PS2 and PS3.") for defining a plurality of open spaces OSs on one surface of the second substrate S2 that adjoins the adhesive layer OC. 
	Regarding claim 2, Chung teaches the barrier structure portion PS1, PS2, 341, 343, 345 that further includes a coating film PS2 surrounding a surface (of any one of wavelength conversion patterns 341, 345 and light transmission pattern 345).
	Regarding claim 3, Chung teaches the barrier structure portion PS1, PS2, 341, 343, 345 that includes:
	a bottom portion PS1 disposed on the second substrate S2; and
	a plurality of barrier portions PS2, 341, 343, 345 or 341, 343, 345 protruding from the bottom portion PS1 to define a plurality of open spaces OSs. 
	Regarding claim 7, Chung teaches each of the plurality of open spaces OSs that are defined by a polygonal shape on a plane by the plurality of barrier portions PS2, 341, 343, 345 or 341, 343, 345.
	Regarding claim 9, Chung teaches the adhesive layer OC that fills the plurality of open spaces OSs defined by the barrier structure portion PS2, 341, 343, 345 or 341, 343, 345.
	Regarding claim 12, Chung teaches the adhesive layer OC that has a height higher than that of the barrier structure portion PS2, 341, 343, 345 or 341, 343, 345.
	Regarding claim 14, Chung teaches an encapsulation layer 510, 520 (para [0081]  - "The filling pattern and the filling material 520") between the light emitting diode ED1, ED2 and/or ED3 and the adhesive layer OC on the first substrate 110. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung.
Regarding claim 8, Chung does not specifically disclose that each of the plurality of open spaces has a minimum diameter of 10 µm to 500 µm on the bottom portion. 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed display panel and the display panel taught by Chung is a relative dimension of each of the plurality of open spaces has a minimum diameter of 10 µm to 500 µm on the bottom portion, the Court would be more likely than not hold that the claimed display panel is not patentably distinct from the display panel taught by Chung.  Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the display panel such that each of the plurality of open spaces has a minimum diameter of 10 µm to 500 µm on the bottom portion with a reasonable expectation of providing a display panel as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making devices smaller and/or thinner as market forces demand that the device scale down with Moore's Law.  
Regarding claim 13, Chung does not specifically disclose that the height of the adhesive layer is higher than the barrier structure portion by as much as 5 µm to 10 µm. 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed display panel and the display panel taught by Chung is a relative dimension of the height of the adhesive layer is higher than the barrier structure portion by as much as 5 µm to 10 µm, the Court would be more likely than not hold that the claimed display panel is not patentably distinct from the display panel taught by Chung.  Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the display panel such that the height of the adhesive layer is higher than the barrier structure portion by as much as 5 µm to 10 µm with a reasonable expectation of providing a display panel as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making devices smaller and/or thinner as market forces demand that the device scale down with Moore's Law.  
Regarding claim 15, Chung does not specifically disclose the encapsulation layer and the barrier structure portion on the second substrate are space apart from each other by as much as  5 µm to 10 µm by interposing the adhesive layer therebetween. 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed display panel and the display panel taught by Chung is a relative dimension of the encapsulation layer and the barrier structure portion on the second substrate are space apart from each other by as much as  5 µm to 10 µm by interposing the adhesive layer therebetween, the Court would be more likely than not hold that the claimed display panel is not patentably distinct from the display panel taught by Chung.  Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the display panel such that the encapsulation layer and the barrier structure portion on the second substrate are space apart from each other by as much as  5 µm to 10 µm by interposing the adhesive layer therebetween with a reasonable expectation of providing a display panel as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making devices smaller and/or thinner as market forces demand that the device scale down with Moore's Law.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 and the intervening claim 9 or the base claim 1 is amended to include all of the limitations of claim 10 and the intervening claim 9. 
Claim 11 is allowable for depending from the allowable claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2017/0117504 A1 to Kim et al.
Pub. No. US 2020/0388783 A1 to Kang et al.
Pub. No. US 2013/0087769 A1 to Son et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        23 September 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status